Citation Nr: 1115401	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  08-30 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability, to include atopic dermatitis.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 1986 to July 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision of the Waco, Texas Regional Office (RO) of the Department of Veterans Affairs (VA).

In February 1011, the Veteran testified at a personal hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c)(d) (2010). Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).

The Veteran asserts that service connection is warranted for a skin disability, to include atopic dermatitis.  Post-service treatment records show that the Veteran has been diagnosed with, and treated for a skin disability, to include atopic dermatitis and eczema.  However, the Veteran's service treatment records show that his skin disability may have existed prior to service.  Indeed, his February 1986 enlistment medical examination report shows that the Veteran reported a history of skin diseases.  The medical officer noted that the Veteran had been treated for skin rash during childhood and that he had not had a recurrence.  Service treatment records dated on June 5, 1986, show that the Veteran complained of experiencing a rash on his bilateral arms and legs for six days.  He reported a history of atopic dermatitis as a child but had not had any problems with it for years.  The examiners diagnosed him with mild atopic dermatitis that existed prior to service.  A June 13, 1986, service treatment record shows that the Veteran was again seen in the dermatology clinic.   He was assessed as having atopic dermatitis, the acute phase of which was better controlled than when he was last seen.  A June 26, 1986, narrative summary as well as a June 30, 1986, Medical Board Report shows that the Veteran was diagnosed with atopic dermatitis that existed prior to his entry into service and which had not been aggravated by service beyond the normal progression of the disease.  It was recommended that the Veteran be discharged from the service by reason of physical disability which existed prior to service and had not been aggravated permanently thereby.   The Veteran's February 2011 Travel Board hearing transcript shows that he contends that his skin disability was aggravated by the heat that he was exposed to during basic training, (i.e. -- having to march around in the sun wearing very heavy uniforms.)  (Transcript (T.) at page (pg.) 3, 6).  

However, despite the Veteran's contentions, the fact that the evidence of record shows that current skin disability may have existed prior to service, and the fact that he was treated for a skin disability in service, the record does not show Veteran has been provided a VA examination to determine if such pre-existing skin disability was chronically aggravated by service.  Therefore, the Board finds that it is necessary for the Veteran's claim to be remanded for a VA examination and opinion in this regard.

Additionally, on remand, all outstanding treatment records should be obtained.  See 38 C.F.R. § 3.159(c) (2010).

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for his skin disability prior to, and since service.  After securing the necessary authorizations for release of this information, the RO should seek to obtain copies of all treatment records referred to by the Veteran, not already of record.  All efforts to obtain any records identified must be documented in the claims folder.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e)(1) (2010).

2. Provide the Veteran a VA examination by the appropriate specialist to determine the nature and etiology of any current skin disability.  All necessary tests should be performed.  All skin disabilities should be identified.

The examiner should be requested to furnish an opinion concerning whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a current skin disability that is etiologically related to his service in the military, to include aggravation of any pre-existing right skin disability, including as a result of marching in the heat while wearing heavy uniforms.  

The rationale for all opinions expressed should be set forth.  The claims folder should be made available to the examiner in conjunction with the examination, and the examiner must state on the examination report that such a review was undertaken.

3.  Notify the Veteran that it is his responsibility to report for the scheduled VA examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Thereafter, the RO should adjudicate the issue on appeal.  If the benefit sought remains denied, the RO should issue the Veteran and his representative a supplemental statement of the case and afford the veteran the appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


